In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00255-CR


                            KENAN GRIFFITH WHITE, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 320th District Court
                                      Potter County, Texas
               Trial Court No. 66,559-D, Honorable Pamela Cook Sirmon, Presiding

                                            July 31, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Pursuant to a plea bargain agreement, appellant Kenan Griffith White was

convicted of assault against a family member1 and sentenced to ten years’ confinement.

The trial court’s certification of appellant’s right of appeal reflects that appellant’s case is

a plea-bargain case with no right of appeal and that appellant has waived the right of




       1   TEX. PENAL CODE ANN. § 22.01(b)(2)(B) (West 2019).
appeal. TEX. R. APP. P. 25.2(a)(2), (d). Notwithstanding the certification, appellant filed

a notice of appeal, pro se, challenging his conviction.


        We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter dated July 16, 2019, we notified appellant of the consequences of

the certification and invited him to file an amended certification showing a right of appeal

or demonstrate other grounds for continuing the appeal. Appellant filed a response but

did not file an amended certification reflecting a right of appeal or establish grounds for

continuing the appeal.2


        Accordingly, the appeal is dismissed. TEX. R. APP. P. 25.2(d).




                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




         2 In his response, appellant indicates that he seeks to raise the issue of ineffective assistance of

counsel on appeal. Appellant may be entitled to relief by filing a post-conviction writ of habeas corpus
pursuant to article 11.07 of the Code of Criminal Procedure. See Chavez v. State, 139 S.W.3d 43, 60 (Tex.
App.—Corpus Christi 2004), aff’d, 183 S.W.3d 675 (Tex. Crim. App. 2006) (“The proper vehicle for
ineffectiveness and voluntariness issues is a collateral attack that permits the development of facts
concerning the claims.”).

                                                     2